Exhibit 10.2

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) entered into as of
September 19, 2007 between CuraGen Corporation, a corporation organized under
the laws of the State of Delaware, with its principal place of business at 322
East Main Street, Branford, Connecticut (the “Company”), and Timothy M. Shannon,
M.D. (“Executive”) amends and restates the Employment Agreement originally dated
as of September 9, 2002 and amended thereafter, to provide for the continued
employment of Executive.

WHEREAS, the Executive desires to continue to be employed by the Company,
subject to the terms and conditions of this Agreement; and the Company desires
to retain the Executive’s services, subject to the terms and conditions of this
Agreement.

THEREFORE, the Company and the Executive, intending to be legally bound, hereby
agree as follows:

 

1. Employment; Duties and Responsibilities

A) The Company shall employ the Executive, and the Executive shall serve the
Company, as President and Chief Executive Officer, with such duties and
responsibilities as are typically associated with positions of that nature, and
as may be assigned to the Executive by the Board of Directors of the Company. If
elected or appointed to serve as a member of the Board of Directors (“BOD”)
Executive shall also serve as a director of the Company in accordance with the
by-laws of the Company.

B) The Executive shall devote his best efforts and all of his business time to
the performance of his duties under this Agreement and shall perform them
faithfully, diligently and competently in a manner consistent with the policies
and goals of the Company as determined from time to time by the BOD.

 



--------------------------------------------------------------------------------

C) The Executive shall report to the BOD of the Company.

D) The Executive shall not engage in any activities outside the scope of his
employment that would detract from, or interfere with, the fulfillment of his
responsibilities or duties under this Agreement.

E) The Executive shall not serve as a director (or the equivalent position) of
any public company or entity and shall not render services of a business,
professional or commercial nature to any other person or firm, except for
not-for-profit organizations or entities, without prior written consent of the
BOD. Such consent shall not be unreasonably withheld.

F) The Executive shall not receive fees or other remuneration for work performed
either within or outside the scope of his employment without prior written
consent of the BOD. Such consent shall not be unreasonably withheld.

 

2. Term of Employment

The Executive’s employment pursuant to this Agreement shall be effective as of
September 19, 2007. The Executive is employed on an at-will basis, and, subject
to the provisions of Section 9 and 11, either the Executive or the Company may
terminate the employment relationship at any time for any reason.

 

3. Compensation

As full compensation for all services rendered by the Executive to the Company
under this Agreement, the Company shall pay the Executive the compensation set
forth in Schedule A attached and incorporated into this Agreement. This schedule
may be amended from time to time in writing by the Company and the Executive. In
addition, the Company will pay and award to the Executive certain compensation
as promotion-

 

2



--------------------------------------------------------------------------------

based payments as set forth in Schedule B attached hereto and incorporated into
this Agreement.

 

4. Fringe Benefits

A) Fringe Benefits: The Executive shall be entitled to participate in employee
benefit plans which the Company provides or may establish for the benefit of its
senior executives generally (for example, group life, disability, medical,
dental and other insurance, retirement, pension, profit-sharing and similar
plans) (collectively, the “Fringe Benefits”). Eligibility to participate in the
Fringe Benefits and receive benefits thereunder is subject to the plan documents
governing such Fringe Benefits. Nothing contained herein shall require the
Company to establish or maintain any Fringe Benefits, and such Fringe Benefits
may be modified from time to time in the Company’s discretion.

B) Vacation: The Executive shall be entitled to accrue on an annual basis 25
paid vacation days in accordance with the Company’s policies as in effect from
time to time. All vacation days will be taken at times selected by him, with the
prior approval of the Chairman of the Board or the BOD.

C) Directors’ and Officers’ Insurance; Indemnification: The Executive shall be
covered under the Company’s directors’ and officers’ insurance coverage to the
same extent as other officers and directors of the Company. The Company shall at
all times maintain in force and effect a directors and officers liability
insurance policy with coverage and coverage limits not less than is comparable
in the marketplace for publicly held entities of the size and in the business of
the Company.

 

3



--------------------------------------------------------------------------------

5. Expenses

The Company shall reimburse the Executive for all reasonable and necessary
expenses incurred by him in connection with the performance of his services for
the Company in accordance with the Company’s policies for its executives, upon
submission of appropriate expense reports and documentation in accordance with
the Company’s policies and procedures for its executives.

 

6. Patents, Copyrights and Intellectual Property

A) The Executive shall promptly disclose to the Company all Inventions.
Inventions shall mean, for purposes of this paragraph, inventions, discoveries,
developments, methods and processes (whether or not patentable or copyrightable
or constituting trade secrets) conceived, made or discovered by the Executive
(whether alone or with others) while employed by the Company that relate,
directly or indirectly, to the past, present, or future business activities of
the Company, research, product design or development, personnel, and business
opportunities of the Company, or result from tasks assigned to the Executive by
the Company or done by the Executive for or on behalf of the Company or any
affiliate, subsidiary, division or parent of the Company (the term “Company” as
used in this Agreement shall mean the Company and any such affiliate,
subsidiary, division or parent of the Company). The Executive hereby assigns and
agrees to assign to the Company (or as otherwise directed by the Company) his
full right, title and interest in and to all Inventions. The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including, among others, the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the

 

4



--------------------------------------------------------------------------------

Inventions to the Company and to permit the Company to file, obtain and enforce
any patents, copyrights or other proprietary rights in the Inventions. The
Executive agrees to make and maintain adequate and current records of all
Inventions, in the form of notes, sketches, drawings, or reports relating
thereto, which records shall be and remain the property of and available to the
Company at all times.

B) All designs, ideas, inventions, improvements, and other creations made or
owned by the Executive before becoming an employee of the Company and which the
Executive desires to exempt from this Agreement are listed on Attachment A
hereof and authorized for exclusion by the signature of an Officer of the
Company. (If the Executive does not have any such designs, ideas, inventions,
improvements, or other creations write “none” on this line: none.)

C) The Executive agrees to notify the Company in writing before the Executive
makes any disclosure or performs or causes to be performed any work for or on
behalf of the Company, which appears to threaten or conflict with (a) rights the
Executive claims in any invention or idea conceived by the Executive or others
(i) prior to the Executive’s employment, or (ii) otherwise outside the scope of
this Agreement; or (b) rights of others arising out of obligations incurred by
the Executive (i) prior to this Agreement, or (ii) otherwise outside the scope
of this Agreement. In the event of the Executive’s failure to give notice under
the circumstances specified, the Company may assume that no such conflicting
invention or idea exists and the Executive agrees that the Executive will make
no claim against the Company with respect to the use of any such invention or
idea in any work which the Executive performs or causes to be performed for or
on behalf of the Company.

 

5



--------------------------------------------------------------------------------

7. Proprietary and Trade Secret Information

A) The Executive agrees that he will keep confidential and will not make any
unauthorized use or disclosure, or use for his own benefit or the benefit of
others, during or subsequent to his employment of any research, development,
engineering and manufacturing data, plans, designs, formulae, processes,
specifications, techniques, trade secrets, financial information, customer or
supplier lists or other information that becomes known to him as a result of his
employment with the Company which is the property of the Company or any of its
clients, customers, consultants, licensors, or licensees, provided nothing
herein shall be construed to prevent the Executive from using his general
knowledge and skill after termination of his employment whether acquired prior
to or during his employment by the Company.

B) Proprietary information subject to paragraph 7(A) does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Executive; (ii) is obtained by the Executive
from a third party who had the legal right to disclose the information to the
Executive; or (iii) is required to be disclosed by law, government regulation,
or court order.

C) During the course of his employment with the Company, the Executive will not
accept information from sources outside of the Company, which is designated as
“Confidential,” or “Proprietary,” or “Trade Secret” without prior written
permission from the Company or its attorneys. The Executive is not expected to
and is expressly forbidden by the Company policy from disclosing to the Company
a “Trade Secret” or “Confidential” or “Proprietary” information from a former
employer.

 

6



--------------------------------------------------------------------------------

D) Upon leaving the employment of the Company, the Executive will not remove
from the Company’s premises, either directly or indirectly, any drawings,
writings, prints, any documents or anything containing, embodying, or disclosing
any confidential or proprietary information or any of the Company’s trade
secrets unless express written permission is given by the BOD. Upon termination
of his employment, the Executive shall return to the Company any and all
documents and materials that are the property of the Company or its customers,
licensees, licensors or affiliates or which contain information that is the
property of the Company.

 

8. Covenant Not to Compete

A) While in the employ of the Company and for a period of one (1) year or the
maximum period permitted by applicable law (whichever is shorter) following
termination of his employment with the Company, the Executive shall not, without
the approval of the Company, alone or as a partner, officer, director,
consultant, employee, stockholder or otherwise, engage in any employment,
consulting or business activity or occupation that is or is intended to be
directly competitive with the development, marketing and sale of CR11,
Velafermin, any histone deacetylase (“HDAC”) product for oncology, or any
governmentally approved product of the Company, which is being marketed and/or
sold at the time of termination; provided, however, that the holding by the
Executive of any investment in any security shall not be deemed to be a
violation of this section if such investment does not constitute over one
percent (1%) of the outstanding issue of such security. The restriction shall
run for a period of one year after said termination, and if there shall be any
violation hereof during said period, then for a period of one year after
cessation of such violation.

 

7



--------------------------------------------------------------------------------

B) The Executive shall not, directly or indirectly, either during the term of
the Executive’s employment under this Agreement or for a period of one (1) year
thereafter, solicit or attempt to solicit, directly or indirectly, the services
of any person who was a full-time employee of the Company or solicit or attempt
to solicit the business of any person who was a client or customer of the
Company at any time during the last year of the term of the Executive’s
employment under this Agreement. The Executive shall not, directly or
indirectly, either during the term of the Executive’s employment under this
Agreement or for a period of one (1) year thereafter, employ or attempt to
employ, directly or indirectly, the services of any person who was a full-time
employee of the Company at any time during the last year of the term of the
Executive’s employment under this Agreement. For purposes of this Agreement, the
term “person” shall include natural persons, corporations, business trusts,
associations, sole proprietorships, unincorporated organizations, partnerships,
joint ventures and governments or any agencies, instrumentalities or political
subdivisions thereof.

C) The Executive acknowledges and agrees that the covenants in this section are
necessary for the protection of the legitimate business interests of the Company
and that the covenants are reasonable in all respects. The Executive further
acknowledges and agrees that, if his employment by the Company is terminated,
his experience and capabilities are such that he is both qualified and willing
to seek and obtain employment involving business activities which will not
violate any covenant on his part to be observed hereunder and that a court
decree enjoining any such violation will not prevent him from earning a
reasonable livelihood.

D) Just compensation for the duties under this paragraph is included in the

 

8



--------------------------------------------------------------------------------

salary and benefits provided herein.

E) If the Executive is terminated as a result of or in connection with a Change
of Control, as defined in this Agreement, this Section, titled “Covenant Not to
Compete,” shall not be applicable.

F) The parties agree that if any provision of this Section 8 is held invalid or
unenforceable by a court of competent jurisdiction, that part should be modified
by the court to make it enforceable to the maximum extent possible. If the part
cannot be modified, then that part may be severed and the other parts of this
Agreement shall remain enforceable.

 

9. Termination

A) The Company shall have the right to terminate the Executive’s employment with
the Company at any time for any reason, including for Executive’s Disability,
Performance Reasons or with or without Cause (all terms as defined in this
Agreement).

B) The Executive’s employment shall terminate automatically upon his death.

C) The Executive shall have the right to terminate the Executive’s employment
with the Company at any time for any reason, including with Good Reason (as that
term is defined in this Agreement).

D) For purposes of this Agreement, the term “Performance Reasons” shall mean
termination of the Executive’s employment upon the assessment of the BOD, or a
Committee of the BOD that the Executive has failed to satisfactorily perform the
essential functions of the Executive’s position. Such a determination shall be
made using acceptable business practices and sound management principles and
shall not be made in

 

9



--------------------------------------------------------------------------------

bad faith or arbitrarily. Notwithstanding the foregoing, the Executive may not
be terminated for Performance Reasons until and unless the Executive has been
given reasonable advance notice of the BOD’s determination that he has failed to
satisfactorily perform the essential functions of the Executive’s position, an
opportunity to cure, and an opportunity, together with his counsel, to be heard
by the BOD.

E) For purposes of this Agreement, the term “Cause” shall mean the Executive’s
willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that the Executive receives a copy of
a resolution duly adopted by the unanimous affirmative vote of the entire
disinterested membership of the BOD at a meeting of the BOD called and held for
such purpose after the Executive has been given reasonable notice of such
meeting and has been given an opportunity, together with his counsel, to be
heard by the Board of the Company, finding that in the good faith opinion of the
BOD the Company the Executive was guilty of the conduct set forth and specifying
the particulars thereof in detail.

F) The Executive’s act, or failure to act, shall be deemed “willful” if the
Executive was not acting in good faith or acting without reasonable belief that
the Executive’s action or omission was in the best interests of the Company. Any
act or failure to act based on authority given pursuant to a resolution duly
adopted by the BOD, or based upon the advice of counsel for the Company shall be
conclusively presumed to have been done by the Executive in good faith and in
the best interests of the Company.

G) For purposes of this Agreement, “Disability” shall mean (A) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or

 

10



--------------------------------------------------------------------------------

can be expected to last for a continuous period of not less than twelve
(12) months, or (B) Executive is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under a Company-sponsored group disability plan. A determination of
Disability shall be made in good faith by a majority vote of the Board, based on
the opinion of one or more physicians mutually agreed to by Executive and the
Company.

H) For the purposes of this Agreement, termination by the Executive of his
employment for “Good Reason” shall mean termination based on:

(i) subsequent to a Change in Control of the Company (as hereinafter defined),
and without the Executive’s express written consent, any material reduction in
Executive’s duties or responsibilities compared to those prior to a Change in
Control, or a material change in the Executive’s reporting responsibilities,
titles or offices as in effect immediately prior to a Change in Control, or any
material removal of the Executive from, or any material failure to re-elect the
Executive, to any of his previously held positions with the Company, except in
connection with the termination of the Executive’s employment for Cause,
Disability or Retirement or as a result of the Executive’s death or by the
Executive other than for Good Reason;

(ii) subsequent to a Change in Control of the Company, a reduction by the
Company in the Executive’s base salary as in effect on the date hereof or as the
same may be increased from time to time;

 

11



--------------------------------------------------------------------------------

(iii) subsequent to a Change in Control of the Company, a failure by the Company
to continue any bonus plans in which the Executive is presently entitled to
participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the form currently in effect, or a failure by the Company
to continue the Executive as a participant in the Bonus Plans on at least the
same basis as the Executive presently participates in accordance with the Bonus
Plans;

(iv) subsequent to a Change in Control of the Company, without the Executive’s
express written consent, the Company’s requiring the Executive to be based
anywhere other than within fifty (50) miles of the Executive’s present office
location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations;

(v) subsequent to a Change in Control of the Company, the taking of any action
by the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any benefit plans or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is then
entitled in accordance with the Company’s normal vacation policy in effect on
the date hereof; or

(vi) subsequent to a Change in Control of the Company, any purported termination
of the Executive’s employment which is not effected pursuant to the terms of
this Agreement. No such purported termination shall be effective.

 

12



--------------------------------------------------------------------------------

10. Change in Control

A) “Change in Control” of the Company shall mean the occurrence of any one of
the following events with respect to the Company, but only to the extent each of
the following is interpreted in a manner consistent with the meaning of “a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” under
Section 409A of Internal Revenue Code, as amended, (the “Code Section 409A”) and
any successor statute, regulation and guidance thereto, and limited to the
extent necessary so that it will not cause adverse tax consequences with respect
to Code Section 409A:

(i) such time as the majority of the members of the BOD is replaced during any
12-month period (commencing no earlier than the Commencement Date) by directors
whose appointment or election is not endorsed by a majority of the members of
the BOD prior to the date of appointment or election;

(ii) the acquisition by any “Person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) of the beneficial ownership
of any capital stock of the Company if, after such acquisition, such person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act) more
than 50% of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the BOD (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following: (a) an acquisition by the Company or any subsidiary of the Company;
(b) an

 

13



--------------------------------------------------------------------------------

acquisition by any employee benefit plan sponsored or maintained by the Company
or subsidiary of the Company; (c) an acquisition by any underwriter temporarily
holding securities pursuant to an offering of such securities; or (d) an
acquisition by any Person who, prior to such acquisition, already owned more
than 50% of the Company Voting Securities;

(iii) the consummation of a merger, consolidation, statutory share exchange, a
sale or other disposition of all or substantially all of the assets of the
Company or similar form of corporate transaction involving the Company (a
“Business Combination”), unless immediately following such Business Combination
at least 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
Surviving Corporation, is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
shares into which such Company Voting Securities were converted pursuant to such
Business Combination); or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, but only if such approval is in connection with one
of the events described in Section 10(A)(i)-(iii) above.

B) Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 50% of the Company Voting Securities as a result of the acquisition of
Company

 

14



--------------------------------------------------------------------------------

Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding.

C) Upon a Change of Control, notwithstanding any other agreement, all stock,
restricted stock, stock options or restricted stock options of the Executive
shall become fully vested to 100%.

 

11. Benefits Upon Termination

A) If the Executive’s employment is terminated by the Company for Cause or by
the Executive without Good Reason, the Company shall not be obligated to make
any further payment to the Executive (other than accrued and unpaid base salary
and expenses to the date of termination), or continue to provide any benefit
(other than benefits which have accrued pursuant to any plan or by law) to the
Executive under this Agreement. Accrued and unpaid base salary, expenses, and
benefits which have accrued pursuant to any plan or by law are hereinafter
referred to as “Accrued Obligations”.

B) If the Executive is terminated for Performance Reasons, then, in addition to
the Accrued Obligations, Executive shall be entitled to: (i) salary continuation
at the salary the Executive was receiving at the time of termination for a
period of six (6) months following termination; and (ii) upon timely election of
COBRA continuation coverage, the Executive’s continued participation in any
employee health and welfare benefit plan to which the Executive was a
participant prior to his termination, with the Company premiums paid at the same
percentage as when the Executive had participated as an employee, for up to six
(6) months following termination; provided, that the Company’s obligation to
continue the Executive’s participation in any employee health and welfare
benefit plan shall cease as of the date the Executive becomes eligible to

 

15



--------------------------------------------------------------------------------

participate in a similar benefit from another source. All payments shall begin
as soon as practicable following the effective date of the separation agreement
set forth in Section 11(E) below.

C) If the Executive’s employment is terminated by the Company for Disability, or
without Cause, if employment terminates because of the Executive’s death, or if
the Executive terminates his employment for Good Reason, then, in addition to
the Accrued Obligations, Executive shall be entitled to: (i) salary continuation
at the salary the Executive was receiving at the time of termination for a
period of twelve (12) months following termination; (ii) a lump sum payment
equal to the pro rata portion of the Executive’s target annual non-equity award
under the Executive Incentive Plan (“EIP”); (iii) notwithstanding any other
agreement, vesting of all restricted stock, stock option or other equity awards
granted to Executive prior to termination shall continue for a period of twelve
(12) months following termination, or if such continuation is not permitted with
respect to such awards following termination, then those portions, if any, of
such awards that would otherwise have vested within such twelve (12) month
period but for the termination of Executive’s employment shall become fully
vested as of the date of termination; and (iv) upon timely election of COBRA
continuation coverage, the Executive’s continued participation in any employee
health and welfare benefit plan to which the Executive was a participant prior
to his termination, with the Company premiums paid at the same percentage as
when the Executive had participated as an employee, for up to twelve (12) months
following termination; provided, that the Company’s obligation to continue the
Executive’s participation in any employee health and welfare benefit plan shall
cease as of the date that the Executive becomes eligible to

 

16



--------------------------------------------------------------------------------

participate in a similar benefit from another source. All payments shall begin
as soon as practicable following the effective date of the separation agreement
set forth in Section 11(E) below.

D) Notwithstanding any other provision with respect to payments under
Section 11(B), if the Executive’s employment is terminated by the Company within
twelve (12) months of a Change of Control for reasons other than Cause,
Disability, or his death or if the Executive terminates his employment for Good
Reason within twelve (12) months of a Change of Control, then, in lieu of the
payments set forth in paragraph (C), the Executive shall be entitled to
(i) salary continuation at the salary the Executive was receiving at the time of
termination for a period of twenty-four (24) months following termination;
(ii) an amount equal to two times the Executive’s target annual bonus, paid in a
lump sum; and (iii) upon timely election of COBRA continuation coverage, the
Executive’s continued participation, subject to COBRA, in any employee health
and welfare benefit plan to which the Executive was a participant prior to his
termination, with the Company premiums paid at the same percentage as when the
Executive had participated as an employee, for up to twenty-four (24) months
following termination; provided that, if COBRA continuation coverage is
otherwise earlier terminated under applicable law, then, in lieu of coverage,
the Company will pay its share of the monthly Company premium in effect prior to
the termination of COBRA continuation coverage directly to the Executive each
month for the remainder of the relevant period. All payments shall begin as soon
as practicable following the effective date of the separation agreement set
forth in Section 11(E) below.

 

17



--------------------------------------------------------------------------------

E) All payments and benefits set forth in Sections 11(B)-(D) are contingent upon
the Executive’s execution (without revocation) of a separation agreement that is
in a form acceptable to the Company and contains a full waiver and release of
claims against the Company within twenty-one (21) days of the date such
separation agreement is provided to the Executive.

F) Notwithstanding any other provision with respect to the timing of payments
under Sections 11(A)-(D), as applicable, if, at the time of the Executive’s
termination, the Executive is deemed to be a “specified employee” (within the
meaning of Code Section 409A, and any successor statute, regulation and guidance
thereto) of the Company, then only to the extent necessary to comply with the
requirements of Code Section 409A, any payments to which the Executive may
become entitled under Sections 11(A)-(D), as applicable, will be withheld until
the first business day of the seventh month following the termination of the
Executive’s employment, at which time the Executive shall be paid an aggregate
amount equal to six months of payments otherwise due to the Executive under the
terms of Sections 11(A)-(D), as applicable. After the first business day of the
seventh month following the termination of the Executive’s employment and
continuing each month thereafter, the Executive shall be paid the regular
monthly payments otherwise due to the Executive in accordance with the terms of
Sections 11(A)-(D), as applicable. In addition, in the event that the Company is
obligated to make cash payments directly to the Executive in lieu of COBRA
continuation coverage pursuant to the terms of Section 11(D), then, to the
extent necessary to comply with the requirements of Code Section 409A, such cash
payments will be withheld, if applicable, in the same manner as described above
in this paragraph.

 

18



--------------------------------------------------------------------------------

12. Arbitration

A) Any dispute under this Agreement, including any dispute as to cause or good
reason for termination, shall be submitted to binding arbitration subject to the
rules of the American Arbitration Association. EACH OF THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTIONS,
SUIT OR PROCEEDING. The Company shall bear all costs associated with the
Arbitration, including filing fees and any stipend for the arbitrator. The
Company and the Executive shall each bear its own attorneys’ fees. However, if
the Executive prevails in a challenge to the Company’s determination for Cause
or for Performance Reasons, the Executive shall be entitled to be reimbursed for
all attorney fees.

B) Nothing in this section shall be read to preclude the Company seeking
injunctive relief for the Executive’s breach of Section 7, Proprietary and Trade
Secret Information or Section 8, Covenant Not to Compete.

 

13. Injunctive Relief

The Executive acknowledges that the services rendered by him under this
Agreement are of a special, unique and extraordinary character and, in
connection with such services, he will have access to confidential information
concerning the Company’s business. By reason of this access to confidential
information, the Executive consents and agrees that if he violates any of the
provisions of this Agreement with respect to Proprietary and Trade Secret
Information or the Covenant Not to Compete, the Company would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company may have under this Agreement or otherwise, the Company shall be

 

19



--------------------------------------------------------------------------------

entitled to an injunction to be issued by any court of competent jurisdiction
restraining the Executive from committing or continuing to commit any such
violation of this Agreement.

 

14. Miscellaneous

A) This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, applicable to agreements made and to be performed
in Connecticut, and shall be construed without regard to any presumption or
other rule requiring construction against the party causing the Agreement to be
drafted.

B) This Agreement contains a complete statement of all the arrangements between
the Company and the Executive with respect to its subject matter, supersedes all
previous agreements, written or oral, among them relating to its subject matter
and cannot be modified, amended or terminated orally. Amendments may be made to
this Agreement at any time if mutually agreed upon in writing.

C) Any amendment, notice or other communication under this Agreement shall be in
writing and shall be considered given when received and shall be delivered
personally or mailed by Certified Mail, Return Receipt Requested, to the parties
at their respective addresses set forth in this Agreement, or at such other
address as a party may specify by written notice to the other.

D) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.

 

20



--------------------------------------------------------------------------------

E) Each of the parties irrevocably submits to the exclusive jurisdiction of any
court of the State of Connecticut or the Federal District Court of Connecticut
over any action, suit or proceeding relating to or arising out of this Agreement
and the transactions contemplated hereby. Each party hereby irrevocably waives
any objections, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens which such party may now
or hereafter have to the bringing of any such actions, suit or proceeding in any
such court and irrevocably agrees that process in any such actions, suit or
proceeding may be served upon that party personally or by Certified or
Registered Mail, Return Receipt Requested.

F) The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the remaining terms or
provisions of this Agreement which shall remain in full force and effect and any
such invalid or unenforceable term or provision shall be given full effect as is
legally permissible. If any term or provision of this Agreement is invalid or
unenforceable in one jurisdiction, it shall not affect the validity or
enforceability of that term or provision in any other jurisdiction.

G) This Agreement is not assignable by either party except that it shall inure
to the benefit of and be binding upon any successor to the Company by merger or
consolidation or the acquisition of all or substantially all of the Company’s
assets, provided such successor assumes all of the obligations of the Company,
and shall inure to the benefit of the heirs and legal representatives of the
Executive.

H) The Executive hereby acknowledges and agrees that the Company makes no
representations or warranties regarding the tax treatment or tax consequences of
any

 

21



--------------------------------------------------------------------------------

compensation, benefits or other payments under the Agreement, including, without
limitation, by operation of Code Section 409A, or any successor statute,
regulation and guidance thereto. Notwithstanding the foregoing, in the event it
shall be determined that any payment, award, benefit or distribution by the
Company to or for the benefit of the Executive would be subject to Section 280G
of the Internal Revenue Code of 1986, as amended, (the “Code”) or the excise tax
imposed by Section 4999 of the Code or any corresponding provisions of state or
local tax laws as a result of a payment to Executive upon a change of control,
or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Executive shall
receive the greater of (i) the total value of the payments to be paid to
Executive upon a change of control reduced to an amount that shall avoid
triggering the Excise Tax or (ii) the total value of the payments to be paid to
Executive upon a change in control with the application of the Excise Tax.

I) The Company and the Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided that no such amendment shall
increase the total financial obligation of the Company under this Agreement.

 

By: /s/ Robert E. Patricelli                                       By: /s/
Timothy M. Shannon                                    

Robert E. Patricelli

Chairman of the Board

CuraGen Corporation

322 East Main Street

Branford, CT 06405

 

Timothy M. Shannon, M.D.

President & Chief Executive Officer

CuraGen Corporation

322 East Main Street

Branford, CT 06405

 

22



--------------------------------------------------------------------------------

SCHEDULE A (ANNUAL COMPENSATION)

The Executive shall receive the following compensation for services beginning
September 17, 2007.

 

  1) The Executive’s base salary shall be $375,000 per year, payable in
bi-weekly installments, subject to increases by the Board of Directors, which
shall review the salary periodically, but not prior to January, 2009.

 

  2) The Executive, if otherwise eligible, shall participate in any incentive
compensation plan, pension, profit sharing, stock purchase or stock option plan,
annuity, or group insurance plan, medical plan and other benefits, maintained by
the Company for its employees.

 

  3) The Executive shall be eligible to receive non-equity annual
performance-based awards under the Company’s Executive Incentive Program (EIP)
based on the attainment of goals set by the Board of Directors.

 

  4) For calendar year 2008 and thereafter, the Executive shall be eligible to
receive an annual performance-based equity award under the (EIP) based on the
attainment of goals set by the Board of Directors.

 

23



--------------------------------------------------------------------------------

SCHEDULE B (APPOINTMENT PAYMENTS)

 

  1) Appointment Bonus: The Executive will receive a cash bonus of $30,000 in
the next regular payroll processed following his appointment as President & CEO.
In the event the Executive voluntarily terminates his employment or if his
employment is terminated by the Company for Cause during the twelve-month period
following the Commencement Date, the Executive will be required to repay the
Appointment Bonus to the Company in full within twelve (12) months of the
Executive’s employment termination. Termination of employment for Good Reason or
the Executive’s death shall be deemed an involuntary termination.

 

  2) Equity Grants:

 

  a. a stock option for 250,000 shares of common stock of the Company, with an
exercise price set at the stock price at the close of business on the date of
grant, which option shall vest as to 25% of the underlying shares on the first
anniversary of the date of grant, and as to 6.25% of the underlying shares at
the end of each quarter following the first anniversary of the date of grant
until fully vested. This option grant will be subject to the terms, definitions
and provisions of the Company’s 2007 Stock Incentive Plan and the stock option
agreement under which it is granted.

 

  b. a stock option for 250,000 shares of common stock of the Company, with an
exercise price set at the stock price at the close of business on the date of
grant, which option shall vest as to 25% of the underlying shares on the first
anniversary of the date of grant, and as to 6.25% of the underlying shares at
the end of each quarter following the first anniversary of the date of grant;
provided, however, the vesting of all such shares shall accelerate upon the
Company’s common stock reaching $3.00 per share and maintaining that price for
at least 10 consecutive days, all prior to January 1, 2009. This option grant
will be subject to the terms, definitions and provisions of the Company’s 2007
Stock Incentive Plan and the stock option agreement under which it is granted.

 

  3) Legal Expenses:

The Executive shall receive up to $2,000 for reimbursement of reasonable legal
expenses incurred in the review of this Amendment.

 

24